           Case 1:20-cv-00534-AWI-SAB Document 65 Filed 02/08/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA JASON DALKE,                              )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER VACATING SETTLEMENT
13            v.                                          CONFERENCE, LIFTING STAY OF CASE, AND
                                                      )   DIRECTING CLERK OF COURT TO ISSUE THE
14                                                    )   DISCOVERY AND SCHEDULING ORDER
     KING CLARK, et al.,
                                                      )
15                                                    )   (ECF No. 64)
                     Defendants.                      )
16                                                    )

17            Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19            On January 7, 2021, the Court issued an order referring this case to the Court’s Alternative

20   Dispute Resolution Program, set the case for a settlement conference on March 23, 2021, before

21   Magistrate Judge Barbara A. McAuliffe, and stayed the case for eighty days. (ECF No. 54.) The

22   Court advised defense counsel that counsel could opt-out of the settlement conference with thirty days.

23            On February 8, 2021, Defendants filed a notice to opt out and vacate the settlement conference.

24   Defendants believes that a conference would be a waste of resources given their investigation into the

25   claims and defenses and discussions with Plaintiff. (ECF No. 64.)

26   ///
27   ///

28   ///

                                                          1
       Case 1:20-cv-00534-AWI-SAB Document 65 Filed 02/08/21 Page 2 of 2



1             Accordingly, it is HEREBY ORDERED that:

2             1.      The settlement conference set for March 23, 2021, before Magistrate Judge Barbara

3                     A. McAuliffe is VACATED;

4             2.      The stay of this case is lifted; and

5             3.      The Clerk of Court shall issue the discovery and scheduling order.

6
7    IT IS SO ORDERED.

8    Dated:        February 8, 2021
9                                                            UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                             2
